DETAILED ACTION
This office action is in response to preliminary amendments filed on 04/02/2020. Claims 1-3 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2020 was filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubota US 20070145940 A1 (Hereinafter “Tsubota”).
Regarding Claim 1, Tsubota teaches motor control device (Fig. 1) that generates three-phase drive currents having a phase difference by combining on-off actions of switching elements and supplies the three-phase drive currents to three-phase coils of a brushless motor ([0029], The inverter circuit 23 turns on and off the switching circuits according to the u1, u2, v1, v2, w1, and 
a drive circuit (Fig. 2, 23) that includes a bridge circuit using switching elements (Fig. 2, 51-56); and 
a control circuit (Fig. 1, 10) that sets a control pulse, which causes the each of the switching elements to perform on-off actions, wherein 
the control circuit includes 
a control pulse generating unit (Fig. 1, 11) that generates the control pulse, 
a set value retaining unit (Fig. 1, 62) that retains a set value of an on-time length of the control pulse, which is referred to when the control pulse is generated in the control pulse generating unit ([0033], The value based on the setting value is a compare value to be stored to the compare register 62 of the PWM output unit 11.  Then the PWM output unit 11 generates a 
PWM signal according to the setting value), and 
a set value changing unit (Fig. 1, 16) that changes the set value retained in the set value retaining unit ([0034], The pulse width of the PWM signal, which is a duty ratio, is determined by the compare value specified to the compare register 62 and the additional bit specified to the additional bit setting register 16.  The additional bit is stored to the register.  The additional bit setting register for storing the additional bit setting register can be a part of the compare register).
	Regarding Claim 2, Tsubota teaches the motor control device according to claim 1, wherein the control pulse includes a PWM signal that performs a PWM control during an on-period of each of the switching elements, and the set value changing unit changes setting of an on-time of the PWM signal ([0025], The driving signal is generated by the PWM output unit 11.  More specifically, the PWM output unit 11 performs a PWM (Pulse Width Modulation) 

	Regarding Claim 3, Tsubota teaches the motor control device according to claim 1, wherein the set value changing unit fixes a rising edge of the control pulse at the set value and changes a falling edge ([0045], The PWM signal generation circuit 80 further includes a dead time generation circuit 73.  The dead time generation circuit 73 delays a rising edge of the input signal for 2 clock cycles.  This creates a dead time between the u1 and u2 phase PWM signals as shown in FIG. 3.  Extending pulse width of both positive and reversed phase signals depending on the additional bit secures the dead time.  This prevents a lack of dead time and an overcurrent from being generated).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CORTEZ M COOK/Examiner, Art Unit 2846